Opinion by
Cole, J.
It appeared from the uncontradicted testimony that the entries relate to a class of merchandise never carried in stock by the foreign exporter but always purchased under terms for delivery 6 months hence. The collector of customs filed appeals (Reappraisements 141731-A and 141732-A) claiming the higher price agreed to under the later of two contracts to be representative of the proper dutiable value. At the hearing it was found that the facts came squarely within the decision in White Lamb Finlay, Inc. v. United States (29 C. C. P. A. 199, C. A. D. 192). In accordance therewith and from the facts the court was satisfied that the entries were made without any intention to defraud the revenue of the United States, or to conceal or misrepresent the facts of the case, or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.